Title: To George Washington from Anne-César, chevalier de La Luzerne, 22 April 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            Monsieur,
                            A Philadelphie le 22. Avril 1782.
                        
                        Le Capitaine l’Enfant qui aura l’honneur de remettre cette Lettre à Votre Excellence est resté ici par
                            complaisance pour moi quelques jours de plus qu’il ne comptoit. Sa presence me seroit très utile pour la construction
                            d’une Salle que je fais faire afin de donner au Congrès et aux habitans de Philadelphie une fête pour celebrer la
                            naissance de Mgr le Dauphin. S’il n’est point nécéssaire à l’armée j’ose prier Votre Excellence de lui permettre de
                            retourner à Philadelphie pour un mois, mais s’il peut Vous être de quelque utilité je Vous supplie de regarder ma demande
                            comme non avenue et d’être bien persuadé des Sentimens du sincère et respectueux attachement avec lesquels j’ai l’honneur
                            d’être Monsiuer De Votre Excellence Le très humble et très obéissant Serviteur
                        
                            Le che. de la luzerne
                        
                    